Citation Nr: 0807132	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-41 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for carcinoma of the left nasal cavity, to include 
as secondary to herbicide exposure; and, if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1982.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2004 RO decision, which, in 
pertinent part, denied service connection for carcinoma of 
the left nasal cavity, to include as secondary to herbicide 
exposure.

The Board notes that October 1985 RO decision originally 
denied the veteran's claim of service connection for left 
nasal carcinoma.  In February 1997, the RO denied the 
veteran's petition to reopen his claim based on no new and 
material evidence.  In May 2004, the RO reopened the 
veteran's claim without comment and proceeded to address the 
merits of service connection.  Nevertheless, the Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the veteran's claim, 
without regard to the RO's determinations, in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

The issue of entitlement to service connection for carcinoma 
of the left nasal cavity is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed RO decision dated in October 1985, of which 
the veteran was notified in the same month, denied the 
veteran's claim of entitlement to service connection for 
carcinoma of the left nasal cavity.

2.  Additional evidence received since the October 1985 RO 
decision is neither cumulative nor redundant, and raises the 
reasonable possibility of substantiating the veteran's claim 
of service connection for coronary artery disease.


CONCLUSIONS OF LAW

1.  The October 1985 RO decision, which denied service 
connection for carcinoma of the left nasal cavity, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been submitted for the 
claim of entitlement to service connection for carcinoma of 
the left nasal cavity; the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed below.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & West 
Supp. 2007); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

II.  New and Material Evidence

The veteran was originally denied service connection for 
nasal carcinoma in October 1985 due to RO findings that the 
veteran's sinus problems preceded active service and 
malignancy was not demonstrated during service or within one 
year following separation.  A subsequent February 1997 RO 
decision denied the veteran's petition to reopen his claim 
based on no new and material evidence having been submitted.  
In September 2003, the veteran filed a claim for service 
connection for nasal carcinoma secondary to exposure to agent 
orange.  As a separate theory of entitlement does not 
constitute a new claim, the Board now considers whether 
evidence submitted since the October 1985 RO decision 
constitutes new and material evidence sufficient to reopen 
the veteran's claim.  See Bingham v. Principi, 18 Vet. App. 
470 (2004) aff'd sub nom.  Bingham v. Nicholson, 421 F.3d 
1346 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 
(1997).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  38 
C.F.R. § 3.156(a) defines "new and material evidence."  
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The evidence of record prior to the October 1985 RO decision 
consisted of treatment reports, showing radiation therapy for 
squamous cell carcinoma of the left nasal passage in May 
1984, and the veteran's service medical records, showing that 
the veteran had repeated complaints of sinusitis, rhinitis, 
nasal obstruction, and nasal polyps.  In August 1956 the 
veteran underwent a polypectomy and septoplasty.  In 1959, 
the veteran underwent another polypectomy and a right 
intranasal ethmoidectomy.  A medical examination report from 
June 1963 found a large amount of purulent discharge from the 
veteran's nose and included a notation that the veteran's 
nose was abnormal.  In July 1959, a bacteria culture taken 
from the veteran's nose showed the presence of e. coli and 
atypical staph.  A medical report from May 1976 shows that 
the veteran had cysts excised from his left nose and left 
undereye.  Notes from the veteran's January 1982 retirement 
examination include a finding that the veteran had shortness 
of breath due to not being able to breathe through his nose.  
The evidence of record did not include any medical evidence 
showing a nexus between the veteran's cancer and service.  
For the claim to be reopened, the veteran must have submitted 
medical evidence showing such a nexus.  

Since the October 1985 RO decision, the veteran has submitted 
numerous private and VA treatment reports showing a diagnosis 
of malignant squamous cell cancer of his left nasal cavity.  
A private medical report from February 1984 shows that the 
veteran began experiencing constant nasal congestion in 1983, 
for which he underwent a left nasal polypectomy and right 
ethmoidectomy in February 1984, which revealed the cancer.  
In March 2004, the veteran submitted a photocopy of VA's 
Agent Orange Review, which stated that nasal cancer was 
categorized by the National Academy of Sciences' Institute of 
Medicine among a list of disorders that had an inconclusive 
association with herbicide exposure.  In March 2004, the 
veteran submitted a private medical opinion which states that 
the veteran' nasal cancer was likely due to exposure to 
"chemicals."  This evidence is quite clearly new to the 
file and material to the point which was the basis for the 
previous final denial.  The Board also finds that this 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the petition to reopen the claim of 
service connection for carcinoma of the left nasal cavity, to 
include as secondary to herbicide exposure, is granted.


ORDER

The appeal to reopen a claim of service connection for 
carcinoma of the left nasal cavity, to include as secondary 
to herbicide exposure, is granted.


REMAND

Unfortunately, while the Board has granted the petition to 
reopen, a remand is required in this case.  Although the 
Board regrets the additional delay, it is necessary to ensure 
due process is followed and that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

A VA examination and opinion are required to determine the 
relationship, if any, of the veteran's nasal carcinoma to 
service.  As mentioned above, the veteran's service medical 
records are replete with complaints of sinus and nasal 
problems.  Furthermore, the record shows that the veteran 
twice had nasal surgery during service.  The veteran has not 
been afforded a VA nose and sinus examination for purposes of 
obtaining a nexus opinion.

Where there is competent evidence of a current disability and 
evidence indicating an association between the disability and 
active service, VA must obtain a medical nexus opinion.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, 
where symptoms possibly related to a claimed disease are 
shown in the service medical records, even though the disease 
was undiagnosed during service, an examination should be 
afforded.  Duenas v. Principi, 18 Vet. App. 512 (2004).  
Consequently, the Board remands for a VA medical opinion as 
to whether the veteran's nasal carcinoma had its onset during 
service, or within the one year presumptive period following 
discharge, or is otherwise attributable to service.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA nasal and sinus examination for the 
purpose of determining whether his nasal 
carcinoma is attributable to service, to 
include any herbicide exposure.  The 
claims file and a copy of this remand must 
be made available to, and reviewed by, the 
examiner prior to the requested 
examination.  Special attention should be 
paid to the service medical records 
showing rhinitis, congestion, polyps, 
discharge, and other nasal problems, and 
showing that the veteran twice had nasal 
surgery during service.  The examiner 
should indicate in the report that the 
claims file was reviewed.

The examiner should provide an opinion as 
to date of onset and etiology of the 
veteran's nasal carcinoma.  The examiner 
should then provide an opinion as to 
whether there is a 50 percent probability 
or greater nasal carcinoma had its onset 
during active service, or within the one 
year presumptive period following 
discharge, or is otherwise related to 
service; to include as secondary to 
herbicide exposure, in-service nasal 
surgeries or symptoms, or any other 
chemical exposure.  A full rationale for 
any opinion should be offered, including a 
discussion of the March 2004 medical 
opinion by Dr. P.A.

2.  After this development has been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


